NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,166,654 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 9-11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method of making a superabrasive compact, comprising: providing a plurality of superabrasive particles having a broad fine particle size distribution with a mean particle size d50 ranging from about 12 microns to about 30 microns and having a tail of fine superabrasive particles ranging from about 1 micron to about 9 microns; providing a support to the plurality of superabrasive particles; and subjecting the support and the plurality of superabrasive particles to conditions of an elevated temperature and pressure suitable for producing the polycrystalline superabrasive wherein the particle size distribution has a first metric (d50)/(d50 principle particles), wherein the first metric is from about 0.86 to about 0.92.

U.S. Patent Application Publication No. 2013/0180181 to Nixon, although rendering the recitation of previous claim 9 obvious, does not disclose or render obvious the new amendment to presently amended claim 9, which is the recitation of previous claim 12. Nixon does not disclose a first matric (d50)/(d50 principle particles) wherein the first matric is from about 0.86 to about 0.92.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731